t c memo united_states tax_court beals bros management corp petitioner v commissioner of internal revenue respondent docket no 10871-99r filed date david r rhein for petitioner michael j roach and james s stanis for respondent memorandum findings_of_fact and opinion laro judge respondent determined that the employee_stock_ownership_plan mgmt esop operated by petitioner did not meet the requirements of sec_401 or for its plan_year ‘ unless otherwise indicated section references are to sections of the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure - - ended date and subsequent years respondent also determined that the trust that constituted a part of the mgmt esop was consequently not exempt from taxation under sec_501 for the same years following these determinations respondent revoked a favorable determination_letter previously issued to petitioner with respect to the mgmt esop petitioner timely invoked the court’s jurisdiction under sec_7476 petitioner seeks a declaratory_judgment that respondent erred in his determination that the mgmt esop does not meet the requirements of sec_401 we hold that respondent did not err as averred findings_of_fact when the petition was filed petitioner maintained a principal_place_of_business in des moines iowa petitioner was incorporated to provide management and advisory services to beals brothers manufacturing co mfg at all relevant times petitioner’s officers and directors consisted of one or more of the following persons richard faye beals donald wayne beals fay j beals collectively the bealses and gayle d isaac collectively with the bealses the management officers petitioner had no other officers or employees during that time some of the facts have been stipulated and are so found the exhibits accompanying the stipulation of facts and the stipulated administrative record are incorporated by this reference nor during that time did petitioner pay its officers any compensation petitioner established the mgmt esop on date by way of a_trust agreement of the same day petitioner also established under iowa law a_trust esot that was part of the mgmt esop under the mgmt esop petitioner made contributions to the esot for the purpose of distributing the trust’s corpus and income to petitioner’s employees or their beneficiaries in accordance with the mgmt esop under the trust agreement the esot’s corpus and income could not be used for purposes other than the exclusive benefit of petitioner’s employees or their beneficiaries at all relevant times the only participants of the mgmt esop were the management officers the mgmt esop owned all of petitioner’s stock as of date on date petitioner purchased all of the stock of mfg from its then-current shareholders mfg is an iowa corporation engaged in the business of manufacturing wood products mfg operates a sawmill and manufactures commercial packaging wood products such as pallets and crating materials it also finishes graded lumber used for the construction of furniture and other finished items during mgmt esop’s plan_year ended date mfg had at least employees of whom were part time and at least of whom were full time the full- q4e- time employees included the bealses jeffrie beals jack d richard and daryl w sable during mgmt esop’s plan_year ended date mfg had employees of whom were part time and of whom were full time the full-time employees were the management officers jeffrie beals jack d richard and daryl w sable opinion respondent argues that the mgmt esop failed to meet the requirements of sec_401 a plan must satisfy the minimum_participation_standards of sec_410 sec_401 a contributions to and benefits of a plan may not discriminate in favor of highly compensated employees and sec_415 contributions may not exceed a certain percentage of compensation only the first two grounds were mentioned specifically in the notice of revocation because we agree with respondent that the mgmt esop does not meet the requirements of sec_401 for plan years ended date and thereafter we do not consider the other arguments which respondent has advanced to support his determination petitioner bears the burden of going forward and the burden of persuasion in disproving respondent’s determinations rule c a on brief petitioner did not address respondent’s argument that mfg and mgmt were members of a controlled_group in relevant part sec_401 provides sec_401 requirements for qualification ---a trust created or organized in the united_states and forming part of a stock bonus pension or profit- sharing plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section---- if the plan of which such trust is a part satisfies the requirements of sec_410 relating to minimum_participation_standards sec_410 a as applicable for plan years beginning before date generally provided that a_trust was not a qualified_trust under sec_401 unless the trust benefited either percent or more of all employees or percent or more of the employees who were eligible to benefit under the plan if percent or more of all the employees were eligible to benefit under the plan sec_414 and m provides the coverage requirement under sec_410 was amended by the tax_reform_act_of_1986 tra publaw_99_514 sec a and e 100_stat_2440 effective for plan years beginning after date sec_410 b as in effect before the enactment of the tra amendments in provided that a plan can alternatively meet the coverage requirements by benefiting such employees as qualify under a classification set up by the employer and found by the secretary not to be discriminatory in favor of employees who are officers shareholders or highly compensated such provision is not relevant here inasmuch as there is no evidence that petitioner set up a separate classification of employees to be covered by the mgmt esop or that the secretary approved any such designation as nondiscriminatory sec_414 employees of controlled_group_of_corporations ----for purposes of sec_401 sec_408 sec_410 sec_411 sec_415 and sec_416 all employees of all corporations which are members of a controlled_group_of_corporations within the meaning of sec_1563 determined without regard to sec_1563 and e c shall be treated as employed by a single employer with respect to a plan adopted by more than one such corporation the applicable limitations provided by sec_404 shall be determined as if all such employers were a single employer and allocated to each employer in accordance with regulations prescribed by the secretary emphasis added m employees of an affiliated_service_group in general ---for purposes of the employee benefit requirements listed in paragraph except to the extent otherwise provided in regulations all employees of the members of an affiliated_service_group shall be treated as employed by a single employer employee benefit regquirements ---for purposes of this subsection the employee benefit requirements listed in this paragraph are-- a paragraphs and of sec_401 b sec_408 sec_410 sec_411 sec_415 and sec_416 certain organizations performing management functions --for purposes of this subsection the term affiliated_service_group also includes a group consisting of-- a an organization the principal business of which is performing on a regular and continuing basis management functions for organization or for organization and other organizations related to such l organization and b the organization and related_organizations for which such functions are so performed by the organization described in subparagraph a for purposes of this paragraph the term related_organizations has the same meaning as the term related_persons when used in sec_144 other definitions --for purposes of this subsection-- a organization defined ----the term organization means a corporation partnership or other organization b ownership --in determining ownership the principles of sec_318 shall apply emphasis added respondent argues that the mgmt esop failed to meet the minimum_participation_standards mandated by sec_410 beginning with its plan_year ended date respondent relies on mgmt’s affiliation with mfg and the special rules contained in sec_414 generally in the case of affiliated service groups and controlled groups sec_414 requires that all employees of the members of the group be treated as employed by a single employer for the purpose of the sec_410 minimum_participation_standards sec_414 m --- - in the plan_year ended date respondent determined that mgmt and mfg were members of an affiliated_group sec_414 provides that an affiliated_service_group includes a group consisting of an organization the principal business of which is performing on a regular and continuing basis management functions for one organization and the one organization for which such management functions are provided the parties stipulate that mgmt was established on date to provide management services to mfg respondent determined mfg and mgmt were members of an affiliated_service_group and petitioner introduced no evidence that would indicate that the determination was incorrect indeed petitioner even acknowledges on brief that the record is barren of any evidence as to the nature of petitioner’s principal business or business activities we sustain respondent’s determination that petitioner and mfg were members of an affiliated_service_group for the year ended date as a consequence sec_410 applies as if mfg and petitioner were a single employer for that plan_year only four of six percent of the eligible employees were covered by the mgmt esop because less than percent of the combined employees of petitioner and mfg were participants in the mgmt esop the mgmt esop did not satisfy the requirements of sec_410 - q - in plan years after date petitioner owned all of the issued shares in mfg therefore petitioner and mfg are and the provisions of sec_410 members of a controlled_group again apply as if mfg and petitioner were a single employer see eg 77_tc_881 the combined number of eligible employees of the two companies was seven for the plan_year commencing date the mgmt esop covered only four of seven percent of the eligible employees because less than percent of the combined employees of petitioner and mfg were participants in the mgmt the definition of a controlled_group for these purposes is contained in sec_1563 sec_1563 in relevant part provides sec_1563 a controlled_group_of_corporations ---- for purposes of this part the term controlled_group_of_corporations means any group of-- parent-subsidiary_controlled_group --one or more chains of corporations connected through stock ownership with a common parent_corporation if-- a stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of each of the corporations except the common parent_corporation is owned within the meaning of subsection d by one or more of the other corporations -- - esop the mgmt esop did not satisfy the requirements of sec_410 b we conclude that respondent’s revocation of the mgmt esop’s qualification was justified ’ we note in passing that two or more plans may sometimes be aggregated so that the number of participants benefiting in both plans may be taken into consideration when determining whether minimum_participation_standards have been met sec_410 b petitioner has failed to produce credible_evidence that the mgmt esop can be aggregated with the mfg esop for this purpose nor has petitioner produced and the record does not contain evidence that would support a conclusion that the mgmt esop would qualify for subsequent plan years to reflect the foregoing decision will be entered for respondent ’ our holding complies with the intent of congress in enacting sec_414 as expressed in h rept pincite 1974_3_cb_244 the committee by this provision intends to make it clear that the coverage and antidiscrimination provisions cannot be avoided by operating through separate corporations instead of separate branches of one corporation for example if managerial functions were performed through one corporation employing highly compensated personnel which has a generous pension_plan and assembly-line functions were performed through one or more other corporations employing lower- paid employees which have less generous plans or no plans at all this would generally constitute an impermissible discrimination
